SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, December Commission File Number 001-15016 Nordion Inc. (Translation of registrant’s name into English) 447 March Road, Ottawa, Ontario, Canada K2K 1X8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. News Release, dated December 13, 2011. This Report on Form 6-K is incorporated by reference into the Registration Statements on Form S-8 of the Registrant, which were filed with the Securities and Exchange Commission; File No. 333-12058, File No. 333-12548, File No. 333-13538 and File No. 333-170783. Document 1 For Immediate Release Nordion Reports Strong Fiscal 2011 Financial Results; Provides Fiscal 2012 Outlook · Fourth quarter segment earnings increase 22% to $27.8 million compared with fiscal 2010 · Strong fiscal 2011 annual revenue growth of 23%, with TheraSphere® revenue up 47% year-over-year · $71.6 million in cash returned to shareholders during fiscal 2011 by way of share buybacks and dividends · Key strategic achievements in fiscal 2011 include: announcement of TheraSphere® Phase III trials, securing a $75 million revolving credit facility, and the divestiture of Belgian operations Nordion reports in U.S. dollars unless otherwise specified OTTAWA, CANADA – December 13, 2011 – Nordion Inc. (TSX: NDN) (NYSE: NDZ), a leading provider of products and services to the global health sciences market, today reported fourth quarter revenues of $74.0 million, down $7.6 million compared with $81.6 million in the fourth quarter of fiscal 2010. For fiscal 2011, revenues increased 23% to $274.0 million from revenue of $222.0 million in fiscal 2010. Net income from continuing operations was $6.5 million ($0.10 earnings per share) down 55% compared with $14.4 million ($0.22 earnings per share) in the fourth quarter of fiscal 2010. Net income from continuing operations of $43.5 million ($0.67 earnings per share) in fiscal 2011, increased significantly from a loss of $83.8 million ($0.94 loss per share) in fiscal 2010. “Nordion delivered solid results in the fourth quarter, capping off a strong performance in fiscal 2011,” said Mr. Steve West, Chief Executive Officer, Nordion Inc. “Our key products, TheraSphere, Cobalt-60, and Molybdenum-99, continued to deliver robust results contributing to our bottom-line performance. We executed on key strategic initiatives strengthening our position to build long-term value.” “We entered fiscal 2012 with a strong balance sheet and continue to focus on growth and performance by building on the success of TheraSphere, maintaining our market leading position in Sterilization Technologies, and optimizing the value of our Medical Isotopes business,” continued Mr. West. 1 Consolidated Financial Results Three months ended October 31 Year ended October 31 (thousands of U.S. dollars, except when noted) Change Change Revenues $ $ (9
